            Case 1:10-cr-00431-CM Document 660 Filed 09/07/21 Page 1 of 1



                     ROTHMAN, SCHNEIDER, SOLOWAY & STERN,                      LLP
                                              Attorneys at Law
                                       I 00 Lafayette Street, Suite 50 I
                                            New York, NY 10013

Franklm A. Rothman                                                                   Tel: (2 2) 571-5500
Jeremy Schneider                                                                     Fax: (2 2) 571-5507
Robert A. Soloway
David Stern
Rachel Perillo
                                                                                             0 £NUut\6c\.'
                                                                      July 27, 202l~nt.
                                                                                     1\l'i


Hon. Colleen McMahon                                                                           I 1/-z-r
United States Magistrate Judge
Southern District of New York
500 Pearl Street
                                                                                               i-e,r~
New York, New York 10007

                 Re:     United States v. Rodney Johnson
                         10 Cr. 431 (CM)

Dear Judge McMahon:

     I represented Mr. Rodney Johnson in the above refere ced
matter. An associate of my firm, Rachel Perillo expended   total
of 25.5 hours beginning December 7, 2020 assisting me in his
matter.   That work involved interviewing the client, res arch,
writing, and review of medical records.

     I apologize for not seeking pre-approval of the hour of my
associate and losing track of the number of-hours Ms. Per llo had
worked.  But I respectfully pray that the Court approve M
Perillo's work, nuno pro tune to December 7 2020, at the CJA
                                                                                                           ✓
         Thank you very much for your attention.


                                                                      Sincerely,
                       Li~DC SONY
                       :)OCUMENT
                                                                      Robert A. Soloway
                     LLECTRONICA~LY ftttED
                     DOC#:         .                        ,
                     .>.>!~ i-;-ED-:~_,~,~~~·~~-r~~-
RAS/sc

                             1                 ---·-·.
